JACKSON, Justice
(dissenting).
Under the evidence presented I would follow the recommendation of the Executive Council of the Oklahoma Bar Association and would suspend the license of Respondent to practice law as a member of the Oklahoma Bar Association indefinitely, and would authorize a petition for re-admission to the practice of law after the expiration of one year and upon a showing of good moral character. To the extent that the majority opinion fails to do so I must, and do, respectfully dissent.
I am authorized to state that Mr. Justice BEN T. WILLIAMS concurs with the views herein expressed.